Citation Nr: 1456811	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Army from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for coronary artery disease based on presumptive exposure to herbicides in the Republic of Vietnam, and assigned a 10 percent rating, effective November 5, 2009.

In March 2014, the Veteran presented testimony before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the paperless claims file.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.  Thus, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased initial rating for CAD so that he is afforded every possible consideration.

Initially, the Board finds that the duty to assist has not been met.  A review of the claims file shows that complete records are not associated with the file.  Specifically, on the Veteran's Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), the Veteran indicated that he has received treatment from the Genesys Regional Medical Center since at least 2000.  In addition, during the hearing before the undersigned VLJ, the Veteran stated that he received treatment from a private physician for his CAD for many years.  In addition, the Veteran's representative indicated that VA treatment records prior to 2011 concerning the Veteran's CAD may still not be associated with the claims file.  These records should be obtained and associated with the claims file.

In addition, a review of the record shows that the first and only VA examination was scheduled in conjunction with his CAD claim in August 2011, more than three years ago.  Additionally, a review of the DBQ shows that the metabolic equivalent (MET) of 10.1 was based upon a diagnostic exercise test conducted in 2001.  Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected CAD disability and there is no other medical evidence since that examination which reflects the severity of his disability.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that his condition has worsened since the previous VA examination.  In addition, as mentioned previously, it appears that the August 2011 based the MET score on diagnostic exercise testing conducted in 2001.  During the hearing, the Veteran stated that he gets winded and tires very easily, and that he does not leave the house much as a result.  The Veteran also stated that walking causes a great deal of pain.  The Veteran stated that he relies on rescue inhalers to regain his breath.  The Veteran stated that his condition has affected his ability to interact with others socially.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for CAD.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request him to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who had treated him for CAD.  After the Veteran has signed the appropriate released, those record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should specifically be asked to provide the name and an appropriate release for the doctor reference during the hearing, as well as an appropriate release for Genesys Regional Medical Center.  If the Appeals Management Center (AMC)/RO cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for VA heart examination to determine the current severity of his CAD.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should conduct an exercise stress test and determine the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  This estimation should also be expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow.  The examiner should determine whether the Veteran as had any episodes of acute congestive heart failure in the past year, the examination should also state whether the Veteran has left ventricular dysfunction and provide the ejection fraction.  If necessary, please refer to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014). 

The medical rational for all opinions expressed should be provided.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

